Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The election with traverse of Group 1, claims 1-7 and the species: an antibody or fragment thereof specially binding to an epitope containing the sequence of SEQ ID NO: 97 in the lysyl-tRNA synthetase (KRS) N terminus with six CDRs corresponding to SEQ ID NOs: 1, 3, 5, 7, 9, and 11 of VH and VL regions, and SEQ ID NOs: 49 and 51 of VH and VL sequences filed January 26, 2022 in response to the Office Action of December 10, 2021 is acknowledged. 
Applicants traversed the restriction on the grounds shown below:

    PNG
    media_image1.png
    129
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    131
    645
    media_image2.png
    Greyscale

Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
As set forth in the previous Office Action filed December 10, 2021, Greene (Greene et al., WO 2011/153277 A2, Publication Date: 2011-12-08, cited in IDS of September 27, 2019) teaches antibody related to protein fragments of Lysyl-tRNA 
Therefore, as set forth in the previous Office Action, the technical feature linking the inventions of Groups I-V does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.
Regarding Applicant’s arguments about search and examination burden, the instant application is a National Stage application filed under 35 U.S.C. §371 and the restriction of the various groups is determined with respect to unity of invention as covered in Chapter 1800 of the MPEP. See MPEP 801.  Burden of search is not the criteria for proper restriction under 37 C.F.R. 1.475, PCT article 17(3) (a), and 37 C.F.R 1.476 (c).  Thus, Applicant’s arguments are not found persuasive.  Nevertheless, the inventions have acquired a separate status in the art in view of their different classification, the inventions require a different field of search, and the inventions may raise different non-prior art issues such as under 35 U.S.C. 112, first paragraph. Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 1-8, 11, 12, 23, 25, 27-33 are pending.

Accordingly, claims 1-7 are under consideration.
Because prior arts do not teach the elected species: an antibody with HCDRs of SEQ ID NOs: 1-3-5 and LCDRs of SEQ ID NOs: 7-9-11. The search has been expanded to other species encompassed by claims 3, 4, 5 and 7.

Sequence Rule
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings: Figs 16 and 17 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.


Priority
Acknowledgement is made that this application claims priority to foreign applications: KR10-2017-0038775, filed 2017-03-27; KR10-2017-0118890, filed 2017-09-15; KR10-2017-0118917, filed 2017-09-15.
Certified copies of foreign priority applications have been received as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
Instant claims 1 and 2 are drawn to an antibody or fragment thereof specifically binding to an epitope containing the sequence of SEQ ID NO: 97 (claim 1) or an epitope containing the sequence of SEQ ID NOs: 75, 98, 99, 100, 101, 103, 104, 105, 106, 108, 109, 110, 111, 113, or 114 (claim 2) in the KRS N-terminus. Under BRI, the claim encompasses unlimited number of antibodies known or yet to be discovered.  
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to 
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been evaluated in view of that guidance.
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope 
In the instant case, regarding claims 1 and 2, the specification discloses four KRS antibodies: N3, N5, N7 and N9 which can specifically bind to the N-terminal region of KRS, See Figs 3, 4, 6, and 7, however, as set forth above one of skill in the art could not envisage the genus of antibodies encompassed by the claims other than antibodies comprising the same CDR regions having the same relative placement as the antibodies described in the specification, such as N3, N5, N7 and N9, or antibodies of claim 4 and scFv of claim 7. However, claims 1 and 2 do not provide CDR structures of the antibodies. 
Furthermore, although N3, N5, N7 and N9 can bind to extracellularly exposed KRS N-terminal region, and N3 has strong binding activity to epitope containing SEQ ID NO: 97 (epitope F1, F2, F3 and F4 but not F5), See Figs 16 and 17, [0258] and [0259], the specification does not support that antibodies N5, N7 and N9 specifically binding to an epitope containing the sequence of SEQ ID NO:97 in the lysyl-tRNA synthetase (KRS) N-terminus, because no epitope mapping has been done for these three antibodies. 
Claim 3 recites the antibody or fragment thereof comprises: a heavy chain variable region (VH) comprising: heavy chain complementary determining region 1 (CDR1) containing the amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 13, SEQ ID NO: 25, and SEQ ID NO: 37; heavy chain complementary determining region 2 (CDR2) containing the amino acid sequence selected from SEQ ID NO: 3, SEQ ID NO: 15, SEQ ID NO: 27, and SEQ ID NO: 39; and 

HCDR1-HCDR2-HCDR3
LCDR3-LCDR2-LCDR3
N3
SEQ ID NOs: 1-3-5
SEQ ID NOs: 7-9-11
N5
SEQ ID NOs: 13-15-17
SEQ ID NOs: 19-21-23
N7
SEQ ID NOs: 25-27-29
SEQ ID NOs: 31-33-35
N9
SEQ ID NOs: 37-39-41
SEQ ID NOs: 43-45-47


One of ordinary skilled in the art would not be able to visualize or recognize which antibody encompassed by the claim except N3, N5, N7 and N9 has the property: binding to an epitope containing the absence of SEQ ID: 97 in the KRS N-terminus. 

For all of the above reasons, the claims are properly rejected as lacking written description for antibodies encompassed by the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene (Greene et al., US 2013/0243745 A1, Publication Date: 2013-09-19).
Greene teaches that other embodiments include compositions, comprising an isolated antibody that specifically binds to an isolated aminoacyl-tRNA synthetase (AARS) protein fragment as set forth in Table(s) 1-3, or Table(s) 4-6, or Table(s) 7-9, or Table(s) 10-12, or Table E2, wherein affinity of the antibody for the AARS protein fragment is about 10 times stronger than its affinity for a corresponding full-length AARS 
Instant SEQ ID NO: 97:

    PNG
    media_image3.png
    51
    378
    media_image3.png
    Greyscale

SEQ ID NOs: 50, 54 of Greene:

    PNG
    media_image4.png
    57
    608
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    55
    607
    media_image5.png
    Greyscale

	Thus, Greene teaches an antibody specifically binding to an epitope containing the sequence of SEQ ID NO: 97.
As evidenced by the instant application, “extracellularly exposed KRS N-terminal region” may normally refer to a partial or full-length sequence of 1 to 72-amino acid region in the KRS N-terminus.
With regard to claim 2, SEQ ID NOs: 50 and 54 contain the sequence of SEQ ID NO:75 and SEQ ID NO: 98 of instant application, as shown below:
Instant SEQ ID NO: 75:
<400> 75

MAAVQAAEVKVDGSEPKLSKNELKRRLKAEKKVAEKEAKQKELSEKQLSQAT


    PNG
    media_image6.png
    61
    615
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    58
    610
    media_image7.png
    Greyscale


Instant SEQ ID NO: 98:
<400> 98

MAAVQAAEVKVDGSEPKLSKNELKRRLKA


    PNG
    media_image8.png
    60
    610
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    56
    610
    media_image9.png
    Greyscale

Thus, regarding to claim 2, Greene teaches an antibody specifically binding to an epitope containing the sequence of SEQ ID NO: 75 or SEQ ID NO: 98 as set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application No. 16/646,240
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of co-pending Application No. 16/646,240 (thereinafter Appl. 240, Pub No.: US 2021/0070880 A1). 
The claims of Appl. 240 teach a pharmaceutical composition comprising an antibody biding specifically to an epitope containing the sequence of SEQ ID NO: 117 in the N-terminus of lysyl-tRNA synthetase (KRS) or a functional fragment thereof as an effective ingredient for preventing or treating an immune cell migration-related disease, See claim 1. As shown below, SEQ ID NO: 117 is identical to SEQ ID NO: 97 of the instant Application:
<400> 117 of Appl. 240

KLSKNELKRRLKA

<400> 97 of the instant application

KLSKNELKRRLKA

The claims of Appl. 240 teach the composition of claim 1, wherein the epitope is selected from the group consisting of SEQ ID NO: 133, SEQ ID NO: 134, SEQ ID NO: 135, SEQ ID NO: 136. SEQ ID NO: 138, SEQ ID NO: 139, SEQ ID NO: 140, SEQ ID NO: 141, SEQ ID NO: 143, SEQ ID NO: 144, SEQ ID NO: 145, SEQ ID NO: 146, SEQ ID NO: 148, SEQ ID NO: 149 and SEQ ID NO: 150, See claim 2. As shown below, SEQ ID NO: 133 is identical to SEQ ID NO: 98 of the instant Application:

Title:          US-16-498-505A-98
Perfect score:  137
Sequence:       1 MAAVQAAEVKVDGSEPKLSKNELKRRLKA 29

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description

     1     137  100.0     29  1  US-16-646-240B-133         Sequence 133, App



RESULT 1
US-16-646-240B-133

  Query Match             100.0%;  Score 137;  DB 1;  Length 29;
  Best Local Similarity   100.0%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAAVQAAEVKVDGSEPKLSKNELKRRLKA 29
              |||||||||||||||||||||||||||||
Db          1 MAAVQAAEVKVDGSEPKLSKNELKRRLKA 29


The claims of Appl. 240 teach the composition of claim 1, wherein the antibody or functional fragment thereof is a heavy chain variable region containing the amino acid sequence defined by SEQ ID NO: 31; and a light chain variable region containing the amino acid sequence defined by SEQ ID NO: 33, See claim 5.
The claims of Appl. 240 teach the composition of claim 1, wherein the antibody is selected from the group consisting of IgG, IgA, IgM, IgE and IgD, and the functional fragment is selected from the group consisting of diabody, Fab, Fab', F (ab)2, F (ab')2, Fv and scFv, See claim 6.
The claims of Appl. 240 teach the composition of claim 6, wherein the scFv comprises an amino acid sequence defined by SEQ ID NO: 59, See claim 7. SEQ ID NO: 59 of Appl. 240 comprises HCDRs 1-3 of SEQ ID NOs: 1-3-5 of the instant application; LCDRs 1-3 of SEQ ID NOs: 7-9-11 of the instant application, as shown below:
US-16-646-240A-59

  Query Match             84.1%;  Score 130.4;  DB 20;  Length 241;
  Best Local Similarity   38.7%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 SYDM--------------SAISYDNGNTYYADSVKG------------------------ 22
              ||||              ||||||||||||||||||                        
Db         31 SYDMSWVRQAPGKGLEWVSAISYDNGNTYYADSVKGRFTISRDNSKNTLYLQMNSLRAED 90

Qy         23 --------MALDFDY 29

Db         91 TAVYYSARMALDFDY 105


US-16-646-240A-59

  Query Match             82.2%;  Score 114.3;  DB 20;  Length 241;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 SSSNIGSNYVT---------------DNSNRPS--------------------------- 18
              |||||||||||               |||||||                           
Db        156 SSSNIGSNYVTWYQQLPGTAPKLLIYDNSNRPSGVPDRFSGSKSGTSASLAISGLRSEDE 215

Qy         19 -----ASWDDSLSA 27
                   |||||||||
Db        216 ADYYCASWDDSLSA 229


With regard to the instant claim 5, SEQ ID NO: 59 of Appl. 240 comprises the heavy chain variable region containing SEQ ID NOs: 49 of the instant application; the light chain variable region containing SEQ ID NOs: 51 of the instant application, as shown below:
US-16-646-240A-59

  Query Match             100.0%;  Score 604;  DB 20;  Length 241;
  Best Local Similarity   100.0%;  
  Matches  116;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYDMSWVRQAPGKGLEWVSAISYDNGNTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYDMSWVRQAPGKGLEWVSAISYDNGNTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYSARMALDFDYWGQGTLVTVSS 116
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYSARMALDFDYWGQGTLVTVSS 116

US-16-646-240A-59

  Query Match             100.0%;  Score 574;  DB 20;  Length 241;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSVLTQPPSASGTPGQRVTISCTGSSSNIGSNYVTWYQQLPGTAPKLLIYDNSNRPSGVP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        132 QSVLTQPPSASGTPGQRVTISCTGSSSNIGSNYVTWYQQLPGTAPKLLIYDNSNRPSGVP 191

Qy         61 DRFSGSKSGTSASLAISGLRSEDEADYYCASWDDSLSAYVFGGGTKLTVL 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        192 DRFSGSKSGTSASLAISGLRSEDEADYYCASWDDSLSAYVFGGGTKLTVL 241


US-16-646-240A-59

  Query Match             100.0%;  Score 1262;  DB 20;  Length 241;
  Best Local Similarity   100.0%;  
  Matches  241;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYDMSWVRQAPGKGLEWVSAISYDNGNTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYDMSWVRQAPGKGLEWVSAISYDNGNTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYSARMALDFDYWGQGTLVTVSSGGGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYSARMALDFDYWGQGTLVTVSSGGGG 120

Qy        121 SGGGGSGGGGSQSVLTQPPSASGTPGQRVTISCTGSSSNIGSNYVTWYQQLPGTAPKLLI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SGGGGSGGGGSQSVLTQPPSASGTPGQRVTISCTGSSSNIGSNYVTWYQQLPGTAPKLLI 180

Qy        181 YDNSNRPSGVPDRFSGSKSGTSASLAISGLRSEDEADYYCASWDDSLSAYVFGGGTKLTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YDNSNRPSGVPDRFSGSKSGTSASLAISGLRSEDEADYYCASWDDSLSAYVFGGGTKLTV 240

Qy        241 L 241
              |
Db        241 L 241

Thus, the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending which have all of the characteristics of the claimed antibodies as set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
	
/PETER J REDDIG/Primary Examiner, Art Unit 1642